EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan M. Benns on 22 September 2021.

The application has been amended as follows: 
Claims 101-103, 105, 106, 108-110, 112, 113, 115, 118-121 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 116 and 117, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 101, the prior art of record does not disclose or suggest a suture implant including one or more suture cords having an adjustable loop coupled to a first end of a stitchable fixation member including a woven and/or braided construct formed by one or more suture cords, a stitching loop coupled to a second end of the stitchable fixation member, in combination with the other claimed elements.
Regarding claim 108, the prior art of record does not disclose or suggest a suture implant including one or more suture cords having an adjustable loop coupled to a first end of a stitchable fixation member, a stitching loop coupled to a second end of the stitchable fixation member, the adjustable loop including a first adjustable subloop in a first adjustable loop arm and a second adjustable subloop in a second adjustable loop arm, the first and second adjustable subloops being connected together to form the adjustable loop, in combination with the other claimed elements.
Regarding claim 115, the prior art of record does not disclose or suggest a suture implant including one or more suture cords having an adjustable loop coupled to a first end of a stitchable fixation member, a stitching loop coupled to a second end of the stitchable fixation member, wherein two first cord portion are of the first adjustable subloop  and the two second cord portions are of a second adjustable subloop, a fastening member has a first aperture receiving two first cord portions of the adjustable 
Regarding claim 118, the prior art of record does not disclose or suggest a suture implant protecting kit including a suture implant having one or more suture cords including an adjustable loop coupled to a first end of a stitchable fixation member, a stitching loop coupled a second end of the stitchable fixation member, a suture protector including a tube, a cap having a single cap opening and an internal chamber, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOCELIN C TANNER/Primary Examiner, Art Unit 3771